In an action to recover monies due on an oral loan agreement, *570the defendant Frances Browarsky appeals from an order of the Supreme Court, Queens County (Milano, J.) dated October 24, 1994, which denied her motion to vacate a judgment of the same court, dated September 1,1994, entered upon her default.
Ordered that the order is affirmed, with costs.
The appellant failed to demonstrate a reasonable excuse for her default and a meritorious defense to the action (see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.